                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                FILED~
ALEXANDER A. LUGO,
    Plaintiff,
                                ,::A r 1 6 2019 :
          v.                                            CIVIL ACTION NO.l9-CV-1442
                              KATE BARKMAN, Cle~
                            By           OE!fJ. Cterk
CARLOS DeANGELO,
et al.,
        Defendants.

                                          MEMORANDUM
                                                                                        (£
JUAN R. SANCHEZ, C.J.                                                        MAY     j/1, 2019
          Pro se Plaintiff Alexander A. Lugo, a prisoner confined at SCI Huntingdon, has filed a

civil rights Complaint pursuant to 42 U.S.C. § 1983 and a Motion to proceed informapauperis.

For the following reasons, because it appears that Lugo is unable to afford to pay the filing fee,

the Court will (1) grant him leave to proceed in forma pauperis, (2) dismiss the Complaint in part

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and (3) permit Lugo to file an

amended complaint or proceed on the claim the Court finds has passed § 1915 screening.


I.        FACTS

          Lugo' s Complaint is brief. He alleges that on October 20, 20 17 he was arrested on false

charges and, during the arrest, he was harassed by probation/parole agents and Reading police

officers. He asserts he was shoved to a couch while handcuffed, injuring his right elbow and

lower back, and causing stitches from a recent surgery to open. (ECF No. 2-2 at 5.) 1 Named as

defendants are Carlos DeAngelo, identified as an adult probation/parole officer; and Lance E.

Lonsinger, Ryan Melley, and Christopher Baker, each of whom are identified as Reading police


1
     The Court adopts the pagination supplied by the CMIECF docketing system.
officers. (ld at 2-3.) Lugo asserts§ 1983 claims for false arrest, malicious prosecution, and

excessive force. (ld at 3.)


       Additionally, a review of public records shows that Lugo is currently serving a 5 to 10

year term of imprisonment imposed following an April 16, 2018 plea of guilty to charges of

possession of a firearm by a prohibited person, and manufacture, delivery or possession with

intent to manufacture or deliver a controlled substance. (See Commonwealth v. Lugo, CP-06-

CR-5960-2017 (CCP Berks). The charges stem from Lugo's arrest on October 20, 2017.


II.    STANDARD OF REVIEW


       The Court will grant Lugo leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e )(2)(B) requires the Court to screen the Complaint and dismiss it if, among other things, it

is frivolous or fails to state a claim. Whether a complaint fails to state a claim under§

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule ofCivil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains "sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id


        Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain "a short a plain statement of the claim showing that the pleader is entitled to relie£" A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if "the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).


                                                    2
This Court has noted that Ru1e 8 "requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue." Fabian v. St. Mary's Med Ctr., Civ. A. No. 16-

4741,2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).


II.     DISCUSSION

       The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, that provides in part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.

42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 ( 1988).

        In Heck v. Humphrey, 512 U.S. 477,486-87 (1994), the United States Supreme Court

held that:

        [I]n order to recover damages for allegedly unconstitutional conviction or imprisonment,
        or for other harm caused by actions whose unlawfu1ness wou1d render a conviction or
        sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been
        reversed on direct appeal, expunged by executive order, declared invalid by a state
        tribunal authorized to make such determination, or called into question by a federal
        court's issuance of a writ ofhabeas corpus.

512 U.S. at 486-487. The United States Court of Appeals for the Third Circuit has interpreted

Heck to mean that "a§ 1983 action that impugns the validity of the plaintiffs underlying




                                                  3
conviction cannot be maintained unless the conviction has been reversed on direct appeal or

impaired by collateral proceedings." Gilles v. Davis, 427 F.3d 197, 208-09 (3d Cir. 2005).

       Heck does not bar all Fourth Amendment claims. Heck, 512 U.S. at 487 n. 7 ("Because

of doctrines like independent source and inevitable discovery, and especially harmless error,

such a§ 1983 action, even if successful, would not necessarily imply that the plaintiff's

conviction was unlawful.") (citations omitted). "Heck bars only claims which 'seek [ ] to

recover damages for an unconstitutional conviction, imprisonment, or other harm caused by

actions whose unlawfulness would render the conviction or sentence unlawful."' Strunk v. E.

Coventry Twp. Police Dep't, 674 F. App'x 221,223-24 (3d Cir. 2016) (quoting Torres v.

McLaughlin, 163 F.3d 169, 173 (3d Cir. 1998)). Heck "requires District Courts to determine

whether each claim- if successful- would imply the invalidity of the conviction or sentence."

Id (quoting Gibson v. Superintendent, 411 F.3d 427, 447-49 (3d Cir. 2005) (holding that a

determination whether Heck applies to a Fourth Amendment claim requires a case-by-case fact-

based inquiry)).

       "To maintain a malicious prosecution claim, a plaintiff must show that the criminal

proceeding ultimately terminated in his favor, which means either a victory at trial, a reversal on

appeal, expungment [sic], or a successful collateral challenge." Mosby v. O'Brie, 532 F. App'x

84,85 (3d Cir. 2013) (citing Heck, 512 U.S. at 486-87). As the public record confirms that Lugo

was convicted of charges arising from his arrest, and that conviction has not been otherwise

invalidated, he cannot show as a matter of law that the proceeding terminated in his favor.

Accordingly, the malicious prosecution claim is barred by Heck and will be dismissed without

prejudice and with leave for Lugo to reassert the claim should his conviction ultimately be

overturned or otherwise invalidated.



                                                 4
       On the false arrest claim, Lugo' s Complaint asserts only that he was arrested on false

charges and, during the arrest, he was harassed by probation/parole agents and Reading police

officers. While the public record confirms that Lugo was convicted of charges arising from his

arrest, the information he alleges in the Complaint is insufficient to determine whether his false

arrest claim is subject to the Heck bar. See Mosby, 532 F. App'x at 85 ("A false arrest or false

imprisonment claim may be maintained without showing a favorable determination, but only if it

does not 'necessarily implicate the validity of a conviction or sentence."') (quoting Montgomery

v. De Simone, 159 F.3d 120, 126 n. 5 (3d Cir. 1998). Accordingly, because the Court is unable

to determine whether the false arrest claim is barred, the claim will be dismissed without

prejudice pursuant to Rule 8, and Lugo will be granted leave to file an amended complaint to

more fully set forth facts describing the arrest and his grounds for asserting the false arrest claim.

       Finally, to prevail on a claim for excessive force, a plaintiff must allege that the force

used was unreasonable under the circumstances. Olick v. Pennsylvania, 739 F. App'x 722, 724-

25 (3d Cir. 2018) (citing Estate ofSmith v. Marasco, 430 F.3d 140, 148 (3d Cir. 2005). It is well

established that "not every push or shove, even if it may later seem unnecessary in the peace of a

judge's chambers, is constitutionally unreasonable." Sharrar v. Felsing, 128 F.3d 810, 821 (3d

Cir. 1997) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)) (internal alterations and

quotations marks omitted). Construing the facts in the light most favorable to Lugo, the Court

concludes that the claim is sufficient for § 1915 screening purposes.

       Accordingly, an appropriate Order will be entered (1) dismissing the malicious

prosecution claim without prejudice due to the Heck bar, and (2) dismissing the false arrest claim

without prejudice under Rule 8 and granting Lugo an opportunity to file an amended complaint.

Should Lugo choose not to file an amended complaint, only his excessive force claim will



                                                  5
proceed. The Court will defer service of the Complaint at this time, pending Lugo's decision to

file an amended complaint.

                                            BY THE COURT:




                                                6
